Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected upper and upper blank, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/23/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “filament layer” in claim 1, 3-20 is used by the claim to mean “filament,” while the accepted meaning is “sheet, quantity, or thickness of materials covering a surface or body.” The term is indefinite because the specification does not clearly redefine the term. The claims refer to a first filament layer, second filament layer, third filament layer, fourth filament layer, fifth filament layer, sixth filament layer, seventh filament layer and eight filament layer.  The layers as described in the claims and the specification are filaments and are not representative of the definition of a layer which is a “sheet, quantity, or thickness of materials covering a surface or body” as would is incompatible with the how the term layer is used in the art.  The “layers”, interpreted as filaments, are not provided coextensively or vertically stacked on the second upper component of fabric.  Instead the “filament layers” form what is known in the art as a filaments arranged next two each other on a horizontal plane.  The filament layers as a whole are equated with a single layer.  For purposes of examination, each filament will be considered a layer as per Applicant’s disclosure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-20, 22, 24-26, 28, 30, 34 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Podhajny (US 20150216253).
Podhajny is directed to an article of footwear including a monofilament knit element with a fusible strand.  Podhajny teaches the knit upper is made from a knit structure as shown in Fig. 12 where there are two layers of monofilament yarns 1201 and 1203 [0079]-[0084].  Podhajny teaches one of the monofilament yarns can be a fusible yarn as shown in Fig. 13 [0085].  As the knit layer of monofilament yarns 1201 and 1203 are continuous filaments (yarns) that each form a continuous path and form layers and there is a first filament and a second filament and the two filaments are fused, Podhajny anticipates claim 17.  In view of the claimed interpretation that a filament is a layer, each of the first and second monofilaments form a layer.  The claims do not exclude additional filaments in a layer.  The claims do not requires the first or second filaments to be spaced apart and non-intersecting.
Podhajny teaches the diameters of the monofilaments are 0.125 mm or 0.08 mm [0059] where a first monofilament (901) is associated with a first diameter D1 of 0.125 mm and the second monofilament (902) is associated with a second diameter D2 of 0.08 mm [0068].  Podhajny teaches the monofilaments are less than 1 mm in diameter.  Podhajny teaches four monofilaments 901, 902, 903 and 904 as shown in Fig. 9.
The knit monofilaments form a continuous path and form a layer.  The knit fabric is used for a shoe upper.

    PNG
    media_image1.png
    262
    759
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    248
    821
    media_image2.png
    Greyscale

As to claim 18, Podhajny teaches the first monofilament and second monofilament are adjacent each other and in contact at approximately 100% of the length of the filaments as shown in Fig. 9 and 12.  The monofilaments are part of the knitted structure that is formed into a shoe upper and the direction of the knit pattern in the shoe upper is shown in Fig. 6 and 13 where the direction of the fusible filaments are in the medio-lateral direction.


    PNG
    media_image3.png
    876
    774
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    610
    737
    media_image4.png
    Greyscale


As to claim 19, Podhajny teaches additional inlaid tensile strands 132 in combination with the monofilament knit elements 131. Podhajny teaches the monofilament knit element 131 may be formed from at least one monofilament strand that is knit to form intermeshed loops that define courses and wales. Inlaid tensile element 132 extends through monofilament knit element 131 and passes between the various loops within monofilament knit element 131. The inlaid tensile element 132 generally extends along courses within monofilament knit element 131 and the inlaid tensile element 132 may also extend along wales within monofilament knit element 131. Inlaid tensile element 132 may impart stretch-resistance and, when incorporated into article 100, operates in connection with lace 154 to enhance the fit of article 100. In an exemplary embodiment, inlaid tensile element 132 may pass through one or more portions of monofilament knit element 131 [0038]. 
The inlaid tensile element 132 may extend through portions of the first knit layer, the second knit layer, and/or through portions of monofilament knit element 131 between the first knit layer and the second knit layer. With this configuration, the knit layers together form a single knit textile formed of a unitary construction.  The tensile elements are fused to the monofilaments [0062].
The inlaid tensile element 132 may angle rearwards and extend to medial heel edge 604 and/or lateral heel edge 614 [0051].  
As the tensile elements can extend rearwards to the medial heel edge or lateral heel edge, the tensile elements extend in a substantially anterior-posterior direction as claimed.
As to claim 20 and 25, Podhajny teaches 4 layers of continuous monofilaments as shown in Fig. 9 and 12 as well as the inlaid tensile elements 132.  The fourth and fifth layers are equated with Podhajny’s layer 1202 or 1204 monofilaments.  As the inlaid tensile elements thread (equated with the third layer) through the knit layers, the fourth and fifth layers contact the third layer.
As to claim 22 and 28, Podhajny teaches the knit fabric of monofilaments form an instep portion of the shoe upper.  The continuous monofilaments form continuous paths from one side of the knit fabric to the other and would define the inner and outer edges as claimed.
As to claims 24, as shown in Podhajny fig. 9 and 12, the fourth monofilaments (1202 or 1204) do not contact the first and second monofilaments.
As to claim 26, as shown in Podhajny fig. 9 and 12, the fourth and fifth monofilaments overlap each other as they are plated and knit together.
As to claim 30, as shown in Podhajny Fig. 9 and 12, the fourth and fifth continuous paths of monofilaments do not overlap with the first and second continuous paths of filaments.
As to claim 34, Podhajny teaches inlaid tensile elements that have a continuous path through the knit and extend from the inner edge of the upper by the instep opening to the outer edge of the upper by the sole of the foot as well as extending to the heel.
As to claim 36, Podhajny’s inlaid tensile strands are equated with the claimed third filament layer.  The inlaid tensile strands cross over the first and second monofilament strands 1201 and 1202 and therefore overlaps the first and second monofilaments in an amount at less than 50% of the first and second continuous paths.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Meschter et al (US 2010/0018075) in view of Meschter et al (US 2010/0037483).
Meschter ’075  is directed to a composite element with a polymer connecting layer (Title).  Meschter ‘075 teaches the composite element includes a base layer, a thermoplastic polymer material, a thread, and a cover layer.  The thread has a section lying adjacent to the first surface layer and substantially parallel to the first surface throughout a distance of at least five centimeters, and the thread is bonded to the base layer with the polymer material.  As shown in Fig. 6, the first embroidered element of 
As shown in figure 6, the thread are continuous thread follow a continuous path from the shoelace portion of the shoe upper to the bottom of the shoe (medio-lateral direction as disclosed by Applicant).  The threads also follow a continuous path from the heel of the shoe upper to toe portion of the shoe upper (anterior-posterior direction as disclosed by Applicant).  The threads are equated with the continuous filaments and the first layer and second layer as claimed.
There are threads 42 and thread 52 [0055] which can be equated with first and second filaments.
The threads are bonded to the base layer with polymer material.  As the thread overlap and cross each other and as the threads are bonded to the base layer with polymer.  The polymer material is heated to bond the thread to the cover layer [0005], [0060].
Meschter ‘075 describes fusing as bonding in para [0038].
Meschter ‘075  is silent with respect the size and diameter of the printed elements.  
Meschter ‘483 is directed to an article of footwear incorporating tensile elements.  The tensile element may include a base layer and a plurality of strands, with the base layer being joined to an exterior surface of the foundation element. In manufacturing the footwear, a thermoplastic polymer material in the base layer may be utilized to bond or 
Meschter ‘483 teaches the strands are one dimensional material and can be filaments, fibers, yarns, threads, cables [0035].  The strands have a thickness of 0.03 mm to more than 5 mm which overlaps the claimed range of less than 1 mm [0035].
Meschter ‘483 teaches the strands are bonded to a base layer, 42, and have a cover layer, 43, over the strands which can be textiles such as mesh material [0036]. The base layer 42 and cover layer 43 may be formed of a variety of materials incorporating a thermoplastic polymer, e.g. polyurethane, into one or both of the layer to facilitate bonded between the layers and the strands [0037].  The thermoplastic polymer of the base layer can be used to join the textile element (filaments) to the foundation element 31 [0037].
Meschter ‘483 teaches the strands are one dimensional material and can be filaments, fibers, yarns, threads, cables [0035].  The strands have a thickness of 0.03 mm to more than 5 mm which overlaps the claimed range of less than 1 mm [0035].
It would have been obvious to one of ordinary skill in the art before the effective filing date to employed the claimed width for the filaments motivated to provide the desired strength provided by the tensile strand filaments.
Meschter ‘483 teaches an advantage to utilizing tensile element 40 is, therefore, that areas of upper 30 remain permeable to enhance the degree to which perspiration or heated air may exit upper 30 when footwear 10 is worn [0060].
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ filament strands in the claimed width motivated to provide the .

Claim 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Podhajny (US 20150216253) in view of Meschter et al (US 2010/0018075).
As to claims 31 and 33, Podhajny differs and does not teach a sixth filament layer.  Podhajny teaches inlaid tensile elements 132 that generally extend along courses within monofilament knit element 131, inlaid tensile element 132 may also extend along wales within monofilament knit element 131. Inlaid tensile element 132 may impart stretch-resistance and, when incorporated into article 100, operates in connection with lace 154 to enhance the fit of article 100. In an exemplary embodiment, inlaid tensile element 132 may pass through one or more portions of monofilament knit element 131.
Meschter ’075  is directed to a composite element with a polymer connecting layer (Title).  Meschter ‘075 teaches the composite element includes a base layer, a thermoplastic polymer material, a thread, and a cover layer.  The thread has a section lying adjacent to the first surface layer and substantially parallel to the first surface throughout a distance of at least five centimeters, and the thread is bonded to the base layer with the polymer material.  As shown in Fig. 6, the first embroidered element of threads 42 where the threads are located to form structural elements in the upper 30.  
The thread structural elements provide the same structural features as Podhajny inlaid tensile elements.
As shown in figure 6, the thread are continuous thread follow a continuous path from the shoelace portion of the shoe upper to the bottom of the shoe (medio-lateral direction as disclosed by Applicant).  The threads also follow a continuous path from the heel of the shoe upper to toe portion of the shoe upper (anterior-posterior direction as disclosed by Applicant).  The threads are equated with the continuous filaments and the first layer and second layer as claimed.
Either of the threads 42 and thread 52 [0055] which can be equated with sixth element.  
The threads are bonded to the base layer with polymer material.  As the thread overlap and cross each other and as the threads are bonded to the base layer with polymer.  The polymer material is heated to bond the thread to the cover layer [0005], [0060].
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ additional structural threads as taught by Meschter ‘075 motivated to limit the stretch of the shoe upper in the corresponding directions of the threads.

Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US 2014/0020192) in view of Meschter et al (US 2010/0037483).

Jones teaches the terms "three-dimensional printing system," " three-dimensional printer," " 3D printing system," and " 3D printer" refer to any known 3D printing system or printer. The disclosed 3D methods and systems accomplish 3D printing directly onto any surface of a textile, a natural fabric, a synthetic fabric, a knit, a woven material, a nonwoven material, a mesh, a leather, a synthetic leather, a polymer, a rubber, and a foam, or any combination of them, without the need for a release layer interposed between a substrate and the bottom of the printed material, and without the need for a perfectly or near-perfectly flat substrate surface on which to print [0049].
The upper can be a textile surface which is equated with the claimed fabric of the second upper component.
Jones teaches a method of three-dimensional printing and assembly of an article of apparel, comprising: positioning a first portion of the article on a tray in a three dimensional printing system, printing at least one first three-dimensional material directly onto the first portion of the article using the designed at least one first three-dimensional pattern; curing the at least one first three-dimensional printed material; positioning a second portion of the article on the tray, printing at least one second three-dimensional material directly onto the second portion of the article using the designed at least one second three dimensional pattern; curing the at least one second three-dimensional printed material; and removing the article from the three-dimensional printing system [0052]. 


    PNG
    media_image5.png
    535
    847
    media_image5.png
    Greyscale

Jones teaches as shown in FIGS. 1-3, upper 20 includes regions or patterns of printed material 70. The printed material 70 may be formed by direct 3D printing and curing of material onto upper 20 in any desired pattern, shape, thickness, or coverage. FIGS. 1-3, show the printed material 70 is depicted in an exemplary manner as a pattern of interconnected strips and loops of predetermined thickness attached to various portions of upper 20 to provide structural support and/or aesthetic improvements to footwear 10. Various portions of printed material 70 may be interconnected, but may also not be interconnected. Consistent with an embodiment, printed material 70 is adhered or otherwise bonded to upper 20, may be at least partially absorbed into a surface of upper 20, and may be formed in one or more contiguous or disjointed layers on upper 20. Each of these features will be described in greater detail below [0063].

Jones teaches printed filaments on an upper of fabric as claimed.  The printed filament, 70, are equated with the “a first layer comprising a first filament formed as a first continuous path” as shown in Fig. 3 above.
Jones teaches several printed elements, 70, which are equated with a second layer comprising a second filament.  Jones shows in Fig. 20 (shown below) where the second filament overlays the first filaments in locations where the filaments cross.
Jones differs and does not teach the upper textile (fabric) layer has a fusible material such that the printed filament is fused to the upper.  As the printed materials is a thermoplastic [0064] and it is printed, it is reasonable to presume that the printed thermoplastic is melted and fused to the upper fabric layer.  Jones teaches the printing sequence where the printed material, 70, is ejected or emitted from printhead via a nozzle in the form of droplets that are a viscosity material or even a semi-solid and the droplet maybe any desired material or phase suitable for 3D printing [0076].  
Jones is silent with respect the size and diameter of the printed elements.  It is clear from the figures that the printed elements, equated with the claimed filaments, are narrow in width, however Jones is not specific with regard to the filaments being less than 1 mm wide.
Meschter is directed to an article of footwear incorporating tensile elements.  The tensile element may include a base layer and a plurality of strands, with the base layer being joined to an exterior surface of the foundation element. In manufacturing the footwear, a thermoplastic polymer material in the base layer may be utilized to bond or otherwise join the tensile element to the foundation element. The tensile element include a plurality of strands that are joined to a base layer (ABST).  
Meschter teaches the strands are one dimensional material and can be filaments, fibers, yarns, threads, cables [0035].  The strands have a thickness of 0.03 mm to more than 5 mm which overlaps the claimed range of less than 1 mm [0035].
Meschter teaches the strands are bonded to a base layer, 42, and have a cover layer, 43, over the strands which can be textiles such as mesh material [0036]. The base layer 42 and cover layer 43 may be formed of a variety of materials incorporating a thermoplastic polymer, e.g. polyurethane, into one or both of the layer to facilitate bonded between the layers and the strands [0037].  The thermoplastic polymer of the base layer can be used to join the textile element (filaments) to the foundation element 31 [0037].
Meschter teaches the strands are one dimensional material and can be filaments, fibers, yarns, threads, cables [0035].  The strands have a thickness of 0.03 mm to more than 5 mm which overlaps the claimed range of less than 1 mm [0035].
It would have been obvious to one of ordinary skill in the art before the effective filing date to employed the claimed width for the filaments motivated to provide the desired strength provided by the tensile strand filaments.

It would have been obvious to one of ordinary skill in the art before the effective filing date to employ filament strands in the claimed width motivated to provide the desired strength to the footwear while preserving the permeabilty.  It would have been obvious to one of ordinary skill in the art before the effective filing date to employed the claimed width for the filaments motivated to provide the desired strength provided by the tensile strand filaments.

Allowable Subject Matter
Claims 21 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The structure where there are fourth and fifth layers that overlap the third layer by at least 90% is not found in the prior art of record.
Claims 23, 29, 32 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The structure where the third (claim 35), fourth (claim 23), fifth (claim 29) and sixth (claim 32) continuous paths include first plural, non-intersecting, space apart path segments is not taught in the prior art of record.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 17-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2-20 of copending Application No. 16/380,236 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the copending application are directed to producing shoe uppers (equated with a blank) that have several layers of continuous filaments that form a path and are fused together.  While the copending application does not require a fabric base layer, the claims are broader in scope and would encompass the instant invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Bernard US-9132606
			Berns US-20150272274

			Duoss US-20140356585
			Mark US-20160192741
			Ward US 20150102526 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JENNIFER A STEELE/Primary Examiner, Art Unit 1796